Title: From Thomas Boylston Adams to Thomas Boylston Adams, Jr., 3 February 1825
From: Adams, Thomas Boylston
To: Adams, Thomas Boylston, Jr.


				
					My dear Son.
					Quincy February 3d: 1825
				
				Your letter of the 24th ulto. was received this morning with much pleasure, and as your Mother wrote to you yesterday, I cannot let pass this, without an acknowledgment, that the account you give us of your standing in the Class, in various branches, is quite encouraging. I have frequently spoken to you of the good opinion I have always cherished of Mathematical Science, and lamented my own deficiency in the high branches of it. But, for the ordinary business of life, the Simple rules of Arithmetic are sufficient, though I conceive, that a practised proficient must experience great delight in the Solution of intricate problems. In fact, it is a received opinion that positive truth alone belongs to figures. Letters will often belie the truth; figures never. In a life of Sir Mathew Hale, prefixed to his history of the Common Law, I came across a sentiment, which I thought worth transcribing, and it runs in my mind, that I have once written the same to you. It will bear repetition however.“The Mathematic’s indeed, observes the Author, reward attention by demonstration, and when pursued with inflexible application, strengthen and enlarge the powers, while they confine the luxuriance of the mind; but though they render us more Scientific, yet they neither encrease our Virtue nor facilitate our happiness.”I could have wished that the writer had concluded his remark more justly, for the very virtues he ascribes to the Severe cultivation of this Science are the rewards to be reaped by the Cultivators. In a moral sense I think it can be shown that a habit of fixed thought is favourable to man, in all Situations, and to prune the luxuriousness of the mind is to invigorate its powers of utility, and thus increase our happiness. “Pliny observes in his Natural history, a work of great merit and celebrity, that ‘Magic’, held mankind by the triple chain of Religion, of Physick and Astronomy.” Neither of these are susceptible of demonstrative proof, and differ therein from the Mathematics, which defies the power of the Magi, by the most perfect result of combinations in infinite Series, to which all Magic yields in despair.I have attended as a Pall holder, this afternoon, at the funeral of Mr: Apthorp, who died of a fever of the Brain, after a short illness, Aged 54 years. This Gentleman and myself were nearly of an age, and when we were quite young, we were School mates for Some time. He was destined to a Mercantile Apprenticeship and Served his time with his Uncle in London. He went afterwards to Batavia and to Surinam, and was engaged in the Dutch trade to those possessions of the States of Holland. He was well acquainted with the French & Dutch languages—and was a man of letters. His death and that of Captain Beale, our next neighbour, has made a chasm in the small circle of this Town and occasioned a temporary gloom. Your reflections will prompt you to the advanced age of your venerable Grand Sire with apprehensions such as those we reciprocate; but who Shall receive the next Summons, is known only to the Supreme intelligence.Your parents have hinted to you the fitness and propriety of your writing a letter to your Uncle at Washington to acquaint him in a respectful way, with the fact of your reception as a Cadet, and with the standing attained in the several branches on which you were examined. The mere act of addressing a letter to him of Such tenor, will suffice to assure him of your recognition of his claim to grateful sentiments on your part, without more formality. There will be time to do this e’er the great operation is accomplished and I earnestly ask it of you.4th: February 1825I have nothing more to add at present than my best wishes for your health and remain as ever / Your Affectionate Father
				
					Thomas B Adams.
				
				
					PS. If I can find any more hasty–pudding, you shall have it, and Some Newspapers.
				
			